WALKER, Presiding Judge,
dissenting.
The appellant was indicted for first degree murder and the case was submitted to the jury on that charge. Under the controverted evidence, the trier of fact found him not guilty of murder in the first degree, not guilty of murder in the second degree, and *918not guilty of voluntary manslaughter. As was its prerogative, the trier of fact found that the offense the appellant committed was involuntary manslaughter.
In order to justify consecutive sentencing, the appellant must fall within one of the five classifications enumerated in Gray v. State, 538 S.W.2d 391 (Tenn.1976). The majority affirms the trial court’s order of consecutive sentencing because the appellant is a “dangerous offender” as defined in Gray v. State, supra. I disagree with this portion of the majority opinion and would reverse and modify the judgment to reflect concurrent sentencing.
In Gray, it is stated:
“A defendant may be classified as a dangerous offender if the crimes for which he is convicted indicate that he has little or no regard for human life, and no hesitation about committing a crime in which the risk to human life is high.” 538 S.W.2d at 393 (emphasis supplied)
Appellant was convicted of involuntary manslaughter and aggravated assault. Recently this court defined involuntary manslaughter as:
“(A) homicide committed under such circumstances that it plainly appears that neither death nor bodily harm was intended by the party doing the killing but that the death was accidentally caused by some unlawful act, or by some act not strictly unlawful in itself but done in an unlawful manner and without due caution, and that death was the natural or probable result of such act.”
State v. Ricker, 611 S.W.2d 839, 841 (Tenn.Cr.App.1980) (emphasis supplied).
Involuntary manslaughter is essentially the result of an unlawfully reckless accident, but a conviction for this crime does not indicate that a defendant has “little or no regard for human life,” one of the requisites of a crime committed by a “dangerous offender”, Gray v. State, supra, warranting consecutive sentencing.
The appellant does not fall within any of the five categories reserved for consecutive sentences. The judgment should be reversed insofar as sentencing is concerned and modified to order concurrent sentencing.